The officer deemed that the defendant was driving “in a manner so as to endanger or to be likely to endanger, the life or limb or property of a person or persons then on the said public highway,” not because defendant was on the wrong side of the street, but because defendant, when warned by the officer to cross to the right, operated his car so errantly as to collide with the officer’s motorcycle. The officer’s deposition and testimony clearly indicate that. The operation of the automobile caused the harm — not the fact that defendant had been driving the car on the left-hand side of the street. The location of the ear was a condition, and not a cause of the accident. The city by a broad smooth track on one side of the railway track invited drivers of vehicles from the rough and narrow space on the left of the tracks, and if the purpose is to exclude north-bound vehicles from using the wider and more appropriate way, it would be fairer to make some sign of it. In any case, the present mishap was caused by the diversion of the automobile from the officer and then toward him so as to produce the injury. But the County Court seems to have decided that there was no negligent or reckless driving of the car unless it be found in the fact that it was on the wrong side of the way, and that it was not on the wrong side of the way. The present decision is that the car was technically on the wrong side of the way, but that the harm did not arise from that, nor was that the subject of the prosecution. Judgment and order of the County Court of Kings county affirmed. Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ., concurred.